Citation Nr: 0010622	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
August 18, 1995 to March 16, 1999 for residuals of fracture 
to the left tibia plateau with open reduction internal 
fixation and traumatic arthritis.

2.  Entitlement to an evaluation in excess of 20 percent from 
March 16, 1999 for residuals of fracture to the left tibia 
plateau with open reduction internal fixation and traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from December 1979 to 
November 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) that 
increased the evaluation of the veteran's left lateral tibial 
disability from zero to 10 percent, effective August 18, 
1995.

During the pendency of this appeal, the RO granted a 
20 percent evaluation for the veteran's left tibial 
disability, effective March 16, 1999.  However, since the 
rating criteria provide for a higher evaluation for this 
disability, the appeal is continued.  Where there is no 
clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left lateral tibial plateau disability from 
August 18, 1995 to March 16, 1999 is manifested by complaints 
of pain, minimal effusion, a mild limp, and no more than 
slight disability.

3.  The veteran's left lateral tibial plateau disability from 
March 16, 1999 is evidenced by complaints of aches and 
overall fatigue; objective clinical findings include 
limitation of motion and X-ray evidence of arthritis and a 
collapse of the joint space with sclerosis, but no evidence 
of swelling, effusion, or warmth.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
10 percent from August 18, 1995 to March 16, 1999 for 
residuals of fracture to the left tibia plateau with open 
reduction internal fixation and traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71, Diagnostic Code 5262 (1999).

2.  The schedular criteria for an evaluation in excess of 
20 percent from March 16, 1999 for residuals of fracture to 
the left tibia plateau with open reduction internal fixation 
and traumatic arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71, Diagnostic Code 
5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reveals that the RO granted service 
connection for residuals of fracture to the left tibia with 
nerve involvement and assigned a zero percent rating, 
effective March 10, 1989.  At the time of that decision, the 
service medical records were unavailable, but the RO 
considered a DAF Form 3349 submitted by the veteran that 
showed that she was on profile for a left lateral tibial 
plateau fracture with nerve involvement that resulted from a 
May 1983 motorcycle accident.  Also considered were clinical 
findings from a May 1989 VA examination in which the examiner 
noted residuals of stiffness of the left leg and an inability 
to bicycle.  Also, the veteran was unable to walk more than 
three blocks without extreme discomfort in the left popliteal 
space.  Further, x-ray findings included a depressed lateral 
tibial plateau with moderate signs of arthrosis.

VA outpatient records, extending from August to November 
1995, reflect complaints of increased severe left knee pain 
and swelling and a pinching sensation on the posterior bend 
of the knee.  An August 1995 x-ray study disclosed an 
impression of evidence of old depressed tibial plateau 
fracture with some apparent protrusion of the most superior 
bolt into the posterior soft tissues.  A clinical record 
dated in August 1995 disclosed an assessment of tendonitis of 
the left knee.  In a November 1995 medical record, the 
veteran's complaints consisted of increased pain at the site 
of the surgical hardware.  On examination, the examiner noted 
full extension, some limitation in flexion as compared to the 
right knee, and a tender posterolateral popliteal fossa.  The 
assessment was post-traumatic degenerative joint disease of 
the left knee lateral compartment.  

VA outpatient records for treatment in 1996 are of record, 
which in pertinent part include a July 1996 clinical record 
indicating that the veteran complained of severe arthritis 
and severe pain in her left leg for which she was taking 600 
milligrams daily of Motrin.  A September 1996 record reveals 
no effusion, swelling, or erythema in the left knee.  The 
diagnosis was chronic left knee pain status post fracture in 
1983 with no acute effusion.  A November 1996 medical record 
reveals complaints of severe pain that interfered with her 
ability to sleep; at that time, the veteran stated that her 
tolerance for walking was about one mile.  There was minimal 
effusion present, but no real valgus deformity.  The examiner 
noted that her quads were down a bit, range of motion was 
from two to about 115 degrees and her knee appeared stable.  
There was numbness over the lateral aspect of the knee, the 
medial was tender, but there was no pain in that area.  A 
review of x-ray studies completed one year earlier disclosed 
gross irregularity of the lateral tibial plateau and some 
changes in the femoral condyle.  

VA outpatient record dated in June 1997 discloses that there 
was hardware of about 11/2 centimeters protruding out the 
posterior aspect of the veteran's tibia.  The veteran 
complained of an occasional pinching feeling on the back of 
her knee, which she felt usually on full flexion, and some 
tightness on full extension.  

VA medical examination in July 1997 revealed complaints of 
daily left pain that worsened in the cold weather.  The 
veteran reported that she could not be in air conditioned 
environments as that aggravated the pain and she could not 
cross her legs.  She reported that she took Motrin daily that 
seemed to control her discomfort.  She complained of weakness 
and fatigue, but there was no buckling or incoordination.  
She used a cane and reported that she walked a great deal and 
did all of her shopping while walking.  On examination, the 
examiner noted that she walked with a mild limp, favoring the 
left lower extremity.  She was able to heel walk and toe walk 
equally well and take off equally well on both legs.  

Also, the examiner noted her range of motion on the left was 
zero to 120 degrees.  There was an S-shaped scar on the 
lateral aspect of the left knee and small linear scars 
posteromedially and posterolaterally.  Some tenderness was 
noted about the mid-portion of the scar and posterior on the 
lateral side of the left knee.  There appeared to be some 
nerve entrapment and there was a positive Tinel's sign and 
some numbness in the area medially.  Tenderness was noted in 
the popliteal fossa.

There was no significant atrophy, but there was one-quarter 
of an inch atrophy in the region of the vastus medialis: 17 
on the right and 163/4 on the left.  There was no swelling at 
the time of the examination and the left knee measured about 
the same as the right knee.  There was no instability, no 
patellofemoral crepitation, and no tenderness around the 
patella.  There was tenderness along the anterolateral joint 
margin and just distal to it and the lateral tibial condyle 
was compressed.  The veteran was unable to squat on the left 
knee.  X-ray reports revealed a diagnosis of degenerative 
arthritis post trauma left knee.  There was no evidence of 
loosening or infection in the area surrounding the screws.  
Also, there were no fractures, subluxations, or dislocations 
and the soft tissues were noted as unremarkable.  An 
ultrasound in August 1997 disclosed a normal appearing 
popliteal vein and artery.  

S. Shapiro, M.D., examined the veteran in March 1999 and 
reported complaints of aches and overall fatigue after 
significant walking.  On examination, a full, nontender range 
of hip motion was noted.  The left knee ranged from negative 
10 degrees to 70 degrees; there was no medial/lateral or 
anterior/posterior instability.  Also, there was no swelling, 
effusion, or warmth, and the neurovascular system was intact.  
X-ray films disclosed a former lateral tibial plateau 
fracture with multiple Knowles pins.  There was a collapse of 
the joint space with sclerosis and obvious arthritic changes.  
Also noted is significant irregularity of the articular 
surface in the lateral compartment.  The medical compartment 
appeared well preserved.  The assessment was lateral tibial 
plateau fracture status post open reduction internal fixation 
with post-traumatic degenerative changes.

Analysis

Initially, the Board finds that the veteran's claims for 
increased ratings for her service connected disabilities are 
well-grounded within the meaning of 38 U.S.C.A. 5107.  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Here, the veteran's assertions concerning the severity of her 
service-connected left knee disability are sufficient to 
conclude that her claim for increased rating is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claims.  38 U.S.C.A. 5107(a).  In this case, VA has developed 
the claim to its fullest and no other development is required 
for an equitable disposition.

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  
Nonetheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (38 C.F.R. § 4.2 (1999)) the regulations 
do not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Impairment of the tibia is rated under 38 C.F.R. § 4.71, 
Diagnostic Code 5262 (1999).  Where there is malunion of the 
tibia and fibula, an evaluation of 10 percent requires slight 
knee or ankle disability.  The next higher rating of 
20 percent is warranted for moderate ankle or knee 
disability.  A 30 percent rating requires evidence of marked 
knee or ankle disability.  Where there is nonunion with loose 
motion, requiring the need for a brace, a 40 percent rating 
is applicable.    

With respect to the veteran's claim for an evaluation in 
excess of 10 percent for the period from August 18, 1995 to 
March 16, 1999, there is no medical evidence of moderate knee 
impairment; thus, the criteria for a 20 percent evaluation 
have not been met.  Id.  Moreover, the Board finds no other 
evidence to suggest that a higher evaluation is warranted 
under an alternative diagnostic code.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (The assignment of a particular 
diagnostic code is completely dependent on the facts of a 
specific case).  

Specifically, clinical findings in support of this 
determination include a medical record dated in November 1995 
that disclosed full extension, some limitation on flexion, 
and a diagnosis of degenerative joint disease of the left 
knee.  VA outpatient records dated in 1996 disclosed no 
effusion, swelling, or erythema.  Furthermore, in a November 
1996 clinical record, as noted above, there was no evidence 
of valgus deformity, and although there was some limitation 
of motion, the knee was stable.  There was some numbness in 
the lateral aspect of the knee, and some tenderness in the 
medial area, but there was no evidence of pain.  

Moreover, 1997 VA records equally support no more than a 
10 percent evaluation for the noted time period.  Significant 
in this determination are clinical findings from the July 
1997 VA examination, at which time, the examiner noted no 
evidence of buckling or incoordination, and that although the 
veteran walked with a mild limp, she was able to heel and toe 
walk equally well on both sides.  Furthermore, there was no 
sign of significant atrophy, swelling, instability, 
crepitation, or tenderness around the patella.  X-ray 
findings were unremarkable overall.

In light of these clinical findings, the Board has determined 
that in applying the above criteria to the facts in the 
instant case, the criteria for an evaluation in excess of 
10 percent for residuals of fracture to the left tibia 
plateau with open reduction internal fixation and traumatic 
arthritis from August 18, 1995 to March 16, 1999 have not 
been met.  Overall, clinical findings of record do not 
substantiate more than slight impairment of the left knee for 
the said time period.  In reaching this decision, the Board 
has also considered whether VA O.G.C. Prec. Op. No. 23-97 is 
for application.  In that opinion, VA General Counsel held 
that where the medical evidence shows the veteran has 
arthritis of the knee, such is the case herein, and where the 
diagnostic code applicable to her disability is not based on 
limitation of motion, a separate rating for limitation of 
motion may be assigned if there is additional disability due 
to limitation of motion.  In this case, however, there is no 
clinical evidence of record of limitation of motion to the 
extent required for an evaluation greater than 10 percent.

Specifically, in November 1995 VA outpatient records, the 
examiner reported full extension with some limitation on 
flexion.  In November 1996 outpatient records, range of 
motion was from about 2-115 degrees.  In July 1997, the 
examiner reported range of motion from 0-120 degrees.  For 
limitation of motion of the knee, Code 5260 provides that for 
flexion limited to 45 degrees, the veteran warrants a 10 
percent evaluation.  With flexion limited to 30 degrees, a 20 
percent evaluation is warranted, and a maximum of 30 percent 
is applicable for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5260 (1999).  In this case, 
flexion was not so limited as to warrant a 20 percent rating.  
Thus, Code 5260 does not provide an avenue for a rating in 
excess of 10 percent from August 18, 1995.  

Moreover, under Code 5261, with extension limited to 10 
degrees, a 10 percent evaluation is assigned.  Where there is 
evidence of extension limited to 15 degrees, a 20 percent 
evaluation is warranted.  Further, with extension limited to 
20 degrees, a rating of 30 percent is appropriate.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261.  Nonetheless, the clinical 
evidence of record as noted above does not substantiate 
impairment to the extent required under Code 5261 for a 
rating higher than 10 percent from August 18, 1995 to March 
16, 1999.  Thus, pursuant to Code 5261, the veteran is not 
entitled to a rating higher than the current 10 percent.  Id.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, and incoordination.  DeLuca, 8 Vet. App. 
at 206-07.  However, as 38 C.F.R. § 4.71a, Diagnostic Code 
5262 is not predicated on loss of range of motion, these 
provisions do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Moreover, even if they did apply, the medical 
evidence is insufficient to warrant an increased rating.  As 
noted above in 1997 VA records, there was no evidence of 
buckling or incoordination and the veteran was able to heel 
and toe walk equally well on both sides.  The veteran 
reported that she walked a great deal and does all of her 
shopping by walking.  Thus, although the Board has considered 
the above provisions, there are no clinical data to support 
functional loss beyond that reflected in the current 
10 percent rating.  

In addition, the Board has considered the provisions 
concerning painful motion under 38 C.F.R. § 4.59 (1999).  
However, in spite of the diagnosis of degenerative joint 
disease, clinical data of record do not objectively 
demonstrate, such as by notations of facial wincing or 
expression, the presence of pain on motion.  Furthermore, 
crepitation has not been indicated.  Therefore, the Board 
finds no evidentiary basis to assign a higher rating under 
the provisions of 38 C.F.R. § 4.59. 

Therefore, overall, the medical evidence of record does not 
support an evaluation in excess of 10 percent for the 
veteran's residuals of fracture to the left tibia plateau 
with open reduction internal fixation and traumatic arthritis 
from August 18, 1995 to March 16, 1999.  Essentially, 
objective data do not substantiate more than slight left knee 
impairment under the current diagnostic code, and as such, an 
evaluation greater than 10 percent in this case is not 
warranted for the above-noted time period.  

With respect to the veteran's claim for an evaluation in 
excess of 20 percent for residuals of fracture to the left 
tibia plateau with open reduction internal fixation and 
traumatic arthritis from March 16, 1999, the medical evidence 
of record supports the current evaluation.  Significantly, as 
noted during the March 1999 medical examination, no evidence 
of swelling, effusion, warmth, or instability was noted.  
Although obvious arthritic changes were noted, there were no 
significant patellofemoral arthritic changes observed.  Thus, 
clinical findings support no more than moderate impairment of 
the left knee, and a 20 percent rating from March 16, 1999 is 
appropriate.  38 C.F.R. § 4.71, Diagnostic Code 5262.  There 
is no medical evidence to support marked knee disability; 
thus, an evaluation of 30 percent in this case is not 
warranted.  

Moreover, as indicated above, the regulatory provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply in this case, in light 
of the fact that Diagnostic Code 5262 is not predicated on 
loss of range of motion.  Johnson, 9 Vet. App. at 11.

Additionally, the Board has considered VA O.G.C. Prec. Op. 
No. 23-97 in connection with this case.  While it is true 
that the veteran has been diagnosed with degenerative joint 
disease, and that the applicable diagnostic code is not based 
on limitation of motion, there is no clinical evidence of 
record to support a separate rating due to limitation of 
motion.  Specifically, objective findings during the March 
1999 examination do not demonstrate limitation of motion to 
support a rating in excess of the current 20 percent.  The 
range of motion of the left knee was from from negative 
10 degrees to 70 degrees.  As stated above, to warrant a 
30 percent evaluation under Diagnostic Code 5260, there must 
be clinical evidence of flexion limited to 15 degrees.  
38 C.F.R. § 4.71, Code 5260.  Such is not the case herein.  

Moreover, pursuant to Diagnostic Code 5261, the veteran has 
not submitted medical evidence of extension limited to 
20 degrees so as to merit an evaluation of 30 percent under 
this diagnostic code.  38 C.F.R. § 4.71, Diagnostic Code 
5261.  Thus, again, the veteran's left knee disability does 
not warrant an evaluation in excess of 20 percent since March 
16, 1999 under either of the diagnostic codes related to 
limitation of motion.  

Further, with respect to painful motion under 38 C.F.R. 
§ 4.59, there are no clinical data of record to substantiate 
the presence of pain on motion.  Furthermore, as noted above, 
crepitation also has not been indicated.  Therefore, the 
Board finds no evidentiary basis to assign a higher rating 
under the provisions of 38 C.F.R. § 4.59. .

In light of the above pertinent authority and medical 
evidence of record, the Board determines that, from March 16, 
1999, the veteran's left knee disability is not productive of 
impairment greater than that encompassed within the current 
criteria for a 20 percent rating.  38 C.F.R. § 4.71, 
Diagnostic Code 5262.  Thus, the current 20 percent 
evaluation more nearly approximates the veteran's residuals 
of fracture to the left tibia plateau with open reduction 
internal fixation and traumatic arthritis.

ORDER

Entitlement to an evaluation in excess of 10 percent from 
August 18, 1995 to March 16, 1999 for residuals of fracture 
to the left tibia plateau with open reduction internal 
fixation and traumatic arthritis is denied.

Entitlement to an evaluation in excess of 20 percent from 
March 16, 1999 for residuals of fracture to the left tibia 
plateau with open reduction internal fixation and traumatic 
arthritis is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


